Case 1:19-cv-02810-KAM-TAM Document 56 Filed 06/06/21 Page 1 of 1 PageID #: 482




 June 6, 2021


 VIA ECF
 Hon. Taryn A. Merkl
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201


        Re:     Durand, et al., v. Excelsior Care Group LLC d/b/a Cold Spring Hills
                Center for Nursing and Rehabilitation, Docket No. 1:19-cv-02810-KAM-TAM

 Dear Judge Merkl:

         This firm, together with T.A. Blackburn Law PLLC, represents Plaintiffs Myriam Durand,
 Martine Theogene, Nerly Guerrier and Kernes Pierre (“Plaintiffs”) in the above-referenced matter.
 First, Plaintiffs’ counsel apologizes for the late filing of this letter. Unfortunately, there was an
 unforeseen technical difficulty in uploading the documents on Friday June 4, 2021. We ask that
 the court excuse our lateness and accept this filing.

         In addition, we write jointly with Defendant’s counsel to confirm that, per Judge Bulsara’s
 Order, dated May 23, 2021, the parties will be filing their Cheeks motion for settlement approval
 shortly. The parties also wish to advise the Court that they would consent to the determination of
 the Cheeks motion by either Judge Bulsara – who conducted two settlement conferences with the
 parties – or Your Honor.

        Finally, with respect to the scheduling of any dispositive motions on Plaintiffs’ remaining
 claims (i.e., the seventh through ninth causes of action), the parties jointly propose that any such
 motions be served within 45 days after the Court approves the parties’ settlement, with opposition
 papers due 30 days thereafter, and reply papers due 30 days after opposition is served.

         We thank the Court for its time and attention to this matter.


                                                       Respectfully Submitted,

                                                       /s/ Frasilie Stinvil

                                                       Frasilie Stinvil, Esq.


 cc:    All Counsel of Record (via ECF)
